DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit-Gonin et al. (WO 2014/188128). All citations are to the English Translation.
Regarding claim 1, Benoit-Gonin discloses a port-equipped bag (see Figs. 1, 3, para. 2) comprising: a bag body 1 that is formed in a bag shaped with a sheet and has an accommodating portion therein (see para. 23); and a cylindrical port member 4 that is attached to the bag body (see Fig. 1) and has one end communicating with the accommodation portion (see Fig. 1) and the other end at which an opening exposed outside the bag is formed (see Fig. 7, opening adjacent 19), wherein an inner plug (see Figs. 8, 12) and a cap (see Fig. 9) for pressing the inner plug are attachable to the port member (see (Figs. 3, 6), the port member includes an attaching target portion (see Fig. 3, portion between 19 and 27) .

    PNG
    media_image1.png
    347
    456
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Yoshihiko et al. (KR 20090057271).
Regarding claim 2, teachings of Benoit-Genoin are described above but Benoit-Genoin does not disclose the port member formed of a material having a bending elastic modulus of 140 MPa or more.
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura et al. (US 2012/0118894)
Regarding claim 3, Benoit-Genoin discloses a cap-equipped bag (see Fig. 1) comprising: the port equipped bag according to claim 1 (see rejection of claim 1 above); and an inner plug (see Figs. 8, 12) and a cap (see Fig. 9) for pressing the inner plug that are attachable to the port member (see Figs. 3, 6), wherein the cap includes a top plate portion 21, a cylindrical skirt portion 17 that stands upright from a periphery of the top plate portion to be able to cover the attaching target portion (see Fig. 3), and an engagement piece 20 provided at a portion of an inner surface of the skirt portion, the engagement piece has a tip end portion that protrudes toward the top plate portion and is elastically accessible to an inner peripheral surface of the skirt portion (see Fig. 3, engagement piece is under lip and therefore elastic deformation of skirt outward for engagement piece to go over and under the lip), and in a case in which the cap is attached to the port member, the tip end portion of the engagement piece comes into contact with the engagement surface of the lip to be engageable with the engagement surface. 
Benoit-Genoin does not disclose the engagement piece being a plurality of engagement pieces provided at a lower end portion of an inner surface of the skirt portion.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Kawamura et al. (US 2009/0145876), hereinafter Kawamura 2.
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses an opening 23 formed in the top plate portion of the cap (see Fig. 9), and a weak portion 25 that keeps the opening closed  such that the weak portion is detachably fixed to the top plate portion, so that the opening can be exposed by detaching the seal (see Fig. 9, para. 55).
Kawamura 2 discloses a cover 40 that is fixed to a cap 50 with a skirt that covers a plug 20 (see Fig. 5), wherein there is an opening 51 formed in a top plate portion 52 of the cap, and a seal  (see para. 40, adhesive, fusion bonding or the like sealing 40 to cap) that closes the opening is detachably fixed to the top plate portion, so that the opening can be exposed by detaching the seal (see Fig. 5, para. 40). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the weak portion that is detachably fixed disclosed by Benoit-Genoin and Kawamura substituted with a seal as disclosed by Kawamura 2, to obtain the predictable result of securely covering the cap until the cap-equipped bag and associated cap and associated plug is ready for use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Chapman (US 3,112,045).
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses the accommodating portion of the bag is filled with contents related to 
Chapman discloses aseptic storage of liquids in containers (see col. 3, ll. 21-27), specifically those used for infusion liquid, such as vaccines (see col. 3, ll. 21-27). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container (bag) of Benoit-Genoin and Kawamura be aseptically filled with contents such as vaccines, as disclosed by Chapman, in order to treat a patient with a vaccine. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Yutaka et al. (JP 2006022117).
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses the accommodating portion of the bag is filled with contents related to the intravenous administration/infusion of medical fluids to a patient (see para. 2-3) and the cap attached to the port member to seal the contents (see Figs. 3, 6, para. 10, 11) but these references do not specifically teach the bag body being aseptically filled with contents containing at least one of albumin preparations and globulin preparations. 
Yutaka discloses a globulin preparation aseptically dispensed into a container for intravenous injection (see page 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container (bag) of Benoit-Genoin and Kawamura be aseptically filled with contents such as globulin preparations, as disclosed by Yutaka, in order to treat a patient with an intravenous injection product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781